PER CURIAM.
The order under review enjoins the American Woolen Company from prosecuting an action in the Supreme Court of the state of New York which it had brought against the trustee in bankruptcy to recover the value of certain personal property alleged to belong to the woolen company, and which the trustee took into his possession as the property of the bankrupts and sold as a part of the bankrupts’ estate. The order restrains the plaintiff in an action of trover from recovering the value of property which, if its contention is correct, never became part of the bankrupts’ estate, and was converted by the trustee. In effect the order overrules several decisions of this court. In re Russell & Burkett, 101 Fed. 248, 41 C. C. A. 323; In re Kanter & Cohen, 121 Fed. 984, 58 C. C. A. 260; In re Spitzer, 130 Fed. 879, 66 C. C. A. 35; In re Grissler, 136 Fed. 754, 69 C. C. A. 406. We find nothing in Whitney v. Wenman, 198 U. S. 539, 25 Sup. Ct. 778, 49 L. Ed. 1157, which conflicts with the views expressed in these decisions.
The order is reversed, with costs.